Title: To Alexander Hamilton from Joseph Whipple, 9 October 1790
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmo. New Hamp Octo. 9. 1790
Sir
I had the honor to receive in due course your letter of the 10th Ulto & now enclose you a list of Persons suitable for Officers for One of the Revenue Cutters. Those mentiond for master and first maite have many years commanded Ships and are on accot. of their federal Sentiments & attachments to government as well as other considerations in my opinion the best qualified of any persons in this quarter for the places to which they are respectively named. There is some uncertainty as to the Acceptance of the places of the persons named in this list. Several of them are absent and were they present a consultation with them on the subject considering the uncertainty of their appointment & at a distant period would not probably procure from them decisive answers.
Without a more particular description of a Vessel to be built than giving the length of Keel, it would be difficult to estimate the cost with any degree of Accuracy. A Vessel of 45 to 50 feet Keel would cost more than an equal proportion of the Sum appropriatd for 10 Vessels, shoud that No. be built within the Sum limitted. At a rough estimate I find that a Schooner of 40 feet Keel, payable according to Carpenters tonnage well equpd would cost 800 or 900 Dolls. The Hull would cost from 8 to 10 Doll. P ton—the cost of materials for rigging &c would depend on the manner of equpping.
This answer to your letter has been delayed for the return home of an emminent Ship builder (still absent) by whose assistance I intended to furnish drafts & estimates of the Cost of Several Vessels of different lengths from 35 to 50 feet for your inspection & which I will procure shortly and forward. I am perswaded that a Cutter could be built & equpped here on as good terms & equal in quality to the best in the Country.
I am informed that the Loan officer appointed for this State hath declined to accept the appointment; or hath resigned it. Conceiving that the public business required to be transacted in that office would Suffer from the delay arising from this circumstance—I take the liberty to Name a Gentleman  as possessing talents suitable for that office & equal to any person known to me in this quarter or in the United States.
I am Sir very respectfully &c
Hon. Alex. Hamilton Esqr.



  List of Officers


  
  Master


  
  1 Mate


  John Flagg
  2 Mate


  John Parrot
  3 Mate



